 



[ex10-1_001.jpg]

Boxlight Corporation

1045 Progress Circle

Lawrenceville, GA 30043

+1 360-464-4478

www.boxlight.com

 

Harold Bevis

411 Addison Lane

Johns Creek, GA 30005

 

March 29, 2018

 

Dear Mr. Bevis:

 

This letter will serve to outline our mutual agreement and understanding with
regard to your becoming a member of the board of directors (the “Board”) of
Boxlight Corporation, a Nevada corporation (“Boxlight” or the “Company”). It is
understood that you will become a member of the Board of Boxlight effective as
of the date of this letter agreement. You will also serve as the Chair of the
Nominating and Corporate Governance Committee and as a member of the
Compensation Committee.

 

Boxlight’s Class A Common Stock is listed on the Nasdaq Capital Market under the
ticker “BOXL”. In connection with this Board appointment, you agree to:

 

  ● include in all required filings with the Securities and Exchange Commission
(the “SEC”) the listing of your name as a director of Boxlight;         ●
furnish to Boxlight and its securities counsel, your resume for at least the
past five years for inclusion in the Company’s Form 10-K and other required
filings;         ● submit to a background check; and         ● complete and
submit to Boxlight’s counsel an officers and directors questionnaire.

 

You also agree that in the event there is a vacancy of a financial expert and
Audit Committee Chair on the Board, you will step down as the Chair of the
Nominating and Corporate Governance Committee and fill the role as financial
expert and Audit Committee Chair.

 

As Chair of the Audit Committee and financial expert, you certify that you meet
the following requirements:

 

  ● An understanding of financial statement and US GAAP         ● An ability to
assess the general application of US GAAP for estimates, accruals and reserves  
      ● Experience preparing, auditing, analyzing or evaluating financial
statements of the same level of complexity as the issuer’s financial statements,
or experience actively supervising those who engaged in such activities        
● An understanding of the audit committee’s functions

 

These attributes can be obtained by:

 

  ● Education and experience as a principal financial officer, principal
accounting officer, controller, public accountant or auditor, or experience in
one or more positions that involve the performance of a similar function        
● Experience actively supervising a principal financial officer, principal
accounting officer, controller, public accountant, auditor or person performing
similar functions         ● Experience overseeing or assessing the performance
of companies or public accountants in preparing, auditing or evaluation
financial statements

 

 

 

 

In consideration for your agreement to serve on the Board, Boxlight hereby
agrees to grant to you 25,000 options to purchase Boxlight common stock, per the
terms of the 2014 Boxlight Corporation Stock Option Plan. The exercise price for
the Subject Shares will be the per share closing price on the date this
agreement is signed and will vest over a period of one year. In addition, in the
event you fill the position as Audit Committee Chair, we agree to pay you
$10,000 per year, to be paid quarterly, with the first payment to be made on the
date you fill the position as Audit Committee Chair.

 

The Company agrees to maintain not less than $5.0 million of officers and
directors liability insurance coverage.

 

If the above is acceptable, please so indicate by executing and returning a copy
of this letter agreement in the space provided below.

 

Very truly yours,

 

    Boxlight Corporation   Mark Elliott, Chairman and CEO       ACCEPTED AND
AGREED TO:           Harold Bevis  

 





2

 

 